Zane, C. J.:
This is a habeas corpus proceeding instituted in this court for the purpose of obtaining the release of the plaintiff from imprisonment by the defendant, in pursuance of a writ in his hands as sheriff. All the material points relied upon by the plaintiff for his discharge were decided in the case of Ritchie v. Richards, 14 Utah 345, as will appear from an examination of the opinion. The application for the writ is denied, and the plaintiff is remanded to the custody of the sheriff until discharged according to law.
Bartch and Minee, JJ., concur in the result.